DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, 13-15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 2009/0282600).
	In regard to claims 1 and 11, Robinson teaches torso portion defining at least a waist opening (see torso and waist of pants in figures); a first leg portion and a second leg portion each extending from the torso portion (see front portion of leg being the first portion and the back portion of leg being the second portion: figure 11); and a pocket structure (pocket assembly: 20) comprising: a first panel of material comprising a first surface and a second surface opposite the first surface (front panel: 24, figure 1-9; first surface facing outward, second surface facing inward), the first panel of material comprising a gusset insert that is located a first distance from the waist opening (gusset/pleat structure: 38), the gusset insert (38) having a longitudinal axis and expandable from a first state to a second state (paragraph 0026: detailing expansion of pleat); and a second panel of material (either back panel 28 or panel 22) affixed to the first panel of material at one or more perimeter edges of the second panel of material (pocket including 24 and 22 is attached to back panel 28 or panel 22: paragraph 0026-0027), the second panel of material (22, 28) comprising a third surface and a fourth surface opposite 

 	In regard to claims 2 and 13, Robinson teaches wherein the pocket structure is located at least at a side aspect of the torso portion (see figure 11, pocket on side aspect of pant).  

 	In regard to claims 3 and 14, Robinson teaches wherein the first panel of material forms at least the torso portion, the first leg portion, and the second leg portion (outer portion of pocket 24 forms part of torso and two leg portions of garment, leg portions are front and back of leg).  

 	In regard to claims 4 and 15, Robinson teaches wherein the first surface of the first panel of material forms an outer-facing surface of the garment (outer panel 24 forms outer-facing surface of the garment), and wherein the third surface of the second panel of material forms at least in part an inner-facing surface of the garment (inner panel of 24 is the third surface that forms an inner-facing surface of the garment).  

 	In regard to claim 5, Robinson teaches wherein the gusset (38) insert is located a first distance from the waist opening of the garment (see figure 11), and the pleat structure (34) is located a second distance from the waist opening of the garment, the second distance being greater than the first distance (see figure 11).

 	In regard to claims 9 and 20, Robinson teaches wherein the first and second panels (outer panel of 24 and panel 22) of material cooperate to form an opening into the pocket structure (paragraphs 0026-0027), and wherein the opening is sized to receive a ball (opening under flap 30: paragraph 0026), and wherein when the ball is received within the pocket structure, a bottom portion of the ball is configured to be positioned adjacent to the pleat structure (34) and causes the pleat structure to expand from the first state to the second state (paragraph 0026; sufficient structure capable of performing based upon size of ball), and wherein when the ball is received within the pocket structure, the portion of the ball corresponding to the ball's greatest circumference is configured to be positioned adjacent to the gusset insert (38) and causes the gusset insert to expand from the first state to the second state (paragraph 0026) (pocket has sufficient structure that is capable of functioning with a certain sized and weighted ball placed in the pocket).
  
 	In regard to claims 10 and 18, Robinson teaches wherein the gusset insert (38) is formed from a pliable material such that when the gusset insert is in the first state, the pliable material forms one or more folds, and when the gusset insert is in the second state, the one or more folds are expanded (see paragraph 0026 detailing the expansion of the folded pleat material).  
 
. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2009/0282600).
 	However, Robinson fails to specifically teach the gusset insert being located at a third distance superior distance to the pleat structure, the third distance being between 2.5 centimeters and 3.5 centimeters and wherein the pleat structure is located 2.0 cm to 3.0 cm inferior to the gusset insert with respect to the garment being in an as-worn configuration.  

 	In regard to claim 19, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the superior distance between the gusset and the pleat to be between 2.5 cm and 3.5 cm based upon the size of the garment/pocket. It would have been obvious to one having ordinary skill in the apparel arts to determine the prior size of elements and the proper distancing of one element from another based upon end use and desired aesthetic effects. The pleat and the gusset being spaced by 2.5 cm to 3.5 cm is plausible and would not hinder the design or construction of the pocket system.
 
 	In regard to claims 6 and 16, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pleat structure being located 2.0 cm to 3.0 cm inferior to the gusset insert based upon the size of the garment/pocket. It would have been obvious to one having ordinary skill in the apparel arts to determine the proper size of the elements and the proper distancing of one element from another based upon end use and desired aesthetic effects. The pleat and the gusset being spaced by 2.0 cm to 3.0 cm is plausible and would not hinder the design or construction of the pocket system.
 

Claims 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2009/0282600) in view of Gerhardt (US 4,513,455).
Robinson fails to specifically teach the gusset insert construction being affixed to two or more edges of the first panel aperture. 
 	In regard to claims 7 and 12, Gerhardt teaches a gusset insert (inner pleat: 24) attached to first panel (panel: 9) of material of a pocket, the first panel of material comprising an aperture defined by two or more respective edges (aperture formed by edges 16: column 3, lines 26-29), and wherein the gusset insert is positioned between and affixed to the two or more respective edges of the aperture (see figure 5). 
 	It would have been obvious before the effective filing date of the instant invention to one having ordinary skill in the art to have provided the pocket gusset insert of Robinson being attached to the aperture formed by the first panel as taught by Gerhardt, since the pocket gusset insert of Robinson attached to the aperture of the first pocket would form a gusset insert that allows for expansion of the pocket as needed to hold items.  
  
 	In regard to claim 8, Robinson teaches wherein the gusset insert (38) comprises a shape such that a width at a midpoint of the gusset insert's longitudinal axis is greater than a width at respective endpoints of the gusset insert's longitudinal axis (See figure 1 with 38 having wider middle portion). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,834,983. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a pant garment with a waist opening, two leg openings, and a pocket structure, wherein the pocket structure has a pleat at the bottom of the pocket, and a longitudinal gusset along the pocket; .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Kast (US 2013/0043286) and Rowe et al. (US 2015/0282535) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732